DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitou et al (US 6,451,005).
Regarding claim 1, Saitou discloses a catheter having a distal side 4 and a proximal side 6 (fig. 1), comprising a tip part 41 located at the distal side of the catheter (fig. 3), and a main body part 5, 6 located at the proximal side of the catheter (fig. 1), the main body part and the tip part connected to each other to form a tubular member (fig. 1), the main body part includes a first layer 8, and a second layer 7 (fig. 2; col. 9, lines 37-39), the first layer 8 is formed from ethylene-tetrafluoroethylene copolymer (col. 9, lines 56, 61-62; the layer may be entirely ETFE and therefore is 60% mass or more), the second layer 7 is disposed inside the first layer in a radial direction of the catheter and contains a polyamide resin (col. 13, lines 47-48, 51: nylon 66 is a polyamide resin; the layer may be entirely nylon 66 and therefore is 60% mass or more).  Saitou discloses that the tip part is less rigid than the proximal part.  This is interpreted to mean that  the cantilever bending load of the tip part is smaller than a cantilever bending load of the main body part.  The limitation “at a cantilever bending load test” is interpreted to be an inherent limitation.  The means of measuring the cantilever bending load does not impart a structural difference between the prior art and the claimed invention.  The resulting structure is a distal end that is less rigid than a proximal end.
Regarding claim 4, Saitou discloses that the first layer and the second layer are directly joined to each other (col. 15, lines 7-9).
Regarding claim 5, Saitou discloses that a third layer (coil 3) is disposed between the first layer and the second layer in the radial direction (fig. 3), and is made of a different material from the materials of the first layer and the second layer (coil is metal: col. 4, lines 42).
Regarding claim 6, Saitou discloses that the tip part has a tapered part, and an outer diameter of the tapered part decreases toward the distal side (see fig. 3 annotated below).

    PNG
    media_image1.png
    724
    590
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Imai et al (US 8,387,347).
Claim 2 calls for the polyamide resin to comprise nylon 12, nylon 11, or a copolymer combined thereof.  Saitou discloses nylon 66 as discussed above, but fails to disclose the claimed polymers.  Imai teaches a catheter similar to that of Saitou and the claimed invention and further disclosed that the inner resin layer may be formed from  a variety of polyamides including nylon 66, nylon 11, or nylon 12, preferably nylon 11 or nylon 12 due to their excellent flexibility and chemical resistance (col. 5, lines 46-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner layer of Saitou to be nylon 11 or nylon 12 as taught by Imai because Imai teaches that nylon 11 and nylon 12 are suitable alternatives to nylon 66 and preferable for their flexibility and chemical resistance.

Claims 3 , 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou.
Claim 3 calls for the tip part to include two or more layers laminated in the radial direction and does not include a layer containing an ethylene-tetrafluoroethylene copolymer.  Saitou discloses that the tip part  4 includes two layers 7, 81 laminated in the radial direction (fig. 3).  As discussed above with regard to claim 1, Saitou discloses that the outer layer may be EFTE.  Saitou further teaches that the distal sections of the outer layer may be composed of different materials to achieve decreasing hardness in the distal direction (col. 10, lines 1-16; col. 11, lines 45-49), and further that the front section may be formed from a polyester elastomer that has good flexibility (col. 11, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip of Saitou without a layer containing ETFE because Saitou teaches an embodiment where the outer layer on the distal tip includes a different material from the outer layer on the body of the catheter, and the outer layer on the distal tip is a polyester elastomer which provides the desired flexibility to the distal tip.
Claim 9 calls for the outermost layer of the tip part to comprise a polyamide elastomer.  Saitou teaches that the outer layer 8 may include ETFE as discussed above, and that the outer layer may include polyamide elastomer (col. 9, lines 55-67).  Saitou further teaches that the distal sections of the outer layer may be composed of different materials to achieve decreasing hardness in the distal direction (col. 10, lines 1-16; col. 11, lines 45-49), and further that the front section may be formed from a polyester elastomer that has good flexibility (col. 11, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip outermost layer of the tip part from polyamide elastomer because Saitou teaches that this is a suitable material for the outer layer, outer layer on the distal tip includes a different material from the outer layer on the body of the catheter, and the outer layer on the distal tip is a material which provides the desired flexibility to the distal tip.
Regarding claim 12, Saitou discloses that the proximal part of the tip part 45 includes an A layer 7 and a B layer 81, the B layer is disposed outside of the A layer in a radial direction (fig. 3).  Saitou further discloses that the A layer contains a polyamide resin (col. 13, lines 47-48, 51: nylon 66 is a polyamide resin; the layer may be entirely nylon 66 and therefore is 60% mass or more).  Claim 12 further calls for the B layer to contain 60% mass or more of a polyamide elastomer. Saitou teaches that the outer layer 8 may include ETFE as discussed above, and that the outer layer may include polyamide elastomer (col. 9, lines 55-67).  Saitou further teaches that the distal sections of the outer layer may be composed of different materials to achieve decreasing hardness in the distal direction (col. 10, lines 1-16; col. 11, lines 45-49), and further that the front section may be formed from a polyester elastomer that has good flexibility (col. 11, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip outermost layer of the tip part from polyamide elastomer because Saitou teaches that this is a suitable material for the outer layer, outer layer on the distal tip includes a different material from the outer layer on the body of the catheter, and the outer layer on the distal tip is a material which provides the desired flexibility to the distal tip.
Regarding claim 14, Saitou discloses that the material constituting layer A and the material constituting layer B are melted together to form a distal end part of the tip (col. 15, lines 5-10).  “melted together” is interpreted to mean that melting adheres the layers together.

Claims 7, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Jimenez (US 5,423,773).
Regarding claim 7, Saitou discloses a radiopaque marker disposed at a proximal end of the tip part (col. 4, lines 55-58; fig. 3).  Claim 7 further calls for an outermost layer of the tip part to be colored.  Saitou fails to disclose this feature.  Jimenez teaches a catheter of similar construction to Saitou and the claimed invention and wherein the outermost layer of the tip part (overcoat) is colored (col. 10, lines 40-45).  The color of each material corresponds to its relative flexibility, thereby allowing the user to visually determine the degree of flexibility of each section of the catheter (col. 10, lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Saitou to include a colored outermost layer as taught by Jimenez so that the user can determine the flexibility of the catheter sections based on visual inspection.  The claim limitation “so that position of the tip part can be visually recognized by an endoscope when the catheter is inserted in a body lumen” is interpreted to be functional language.  Since the modified catheter includes differentiated colored sections, the location of the tip of the catheter is capable of being visually recognized by an endoscope.
Regarding claim 8, Saitou discloses that the radiopaque marker (distal tip of coil 3) is disposed inside of the tip part in the radial direction (fig. 3).
Regarding claim 13, Saitou teaches claim 12 as discussed above.  Saitou further discloses that an inner surface of layer A at a proximal end tip part is joined to an outer surface of the first layer at a distal end part of the main body part in the tubular member (col. 15, lines 7-9), a proximal end of layer B 81 is positioned distal to a proximal end of layer A 7 (fig. 2: layer A (7) extends the length of the catheter, layer B (81) ends where it abuts layer 82).  Claim 13 differs from Saitou in calling for a colored layer to be disposed on a distal end part of the main body part, on and outer side of layer A in the radial direction, and proximal to the proximal end of layer B.   Jimenez teaches a catheter of similar construction to Saitou and the claimed invention and wherein the outermost layer of the tip part (overcoat) is colored (col. 10, lines 40-45).  The color of each material corresponds to its relative flexibility, thereby allowing the user to visually determine the degree of flexibility of each section of the catheter (col. 10, lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Saitou to include a colored outermost layer as taught by Jimenez so that the user can determine the flexibility of the catheter sections based on visual inspection.  

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Engelson et al (US 6,030,369).
Claim 10 differs from Saitou in calling for the main body part to have a first second and a second section.  Engelson teaches a catheter of similar construction to Saitou and the claimed invention and further wherein the main body part has a first second 141 and a second section 137, the second section is positioned proximal to the first section and has a larger maximum outer diameter than the first section (fig. 4).  Engelson further teaches that the proximal section is more rigid than the distal section (col. 5, lines 41-56).  This is interpreted to means that the three-point bending load in the first section is smaller than a three-point bending load in the second section at a three-point bending load test.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Saitou to include this feature as taught by Engelson to allow the device to have desirable mechanical characteristics such as good pushability and flexibility.
Regarding claim 11, Engelson further teaches that the first layer 116 is thicker than the second layer 114 in the first section 141 of the main body part , and the second layer is thicker than the first layer in the section 137 of the main body part (fig. 4: at the proximal-most portion of the second section).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 10 so that the mechanical characteristics of the catheter can be optimized.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Guo et al (US 9,913,933).
Claim 15 calls for the ETFE copolymer to be ethylene-tetrafluoroethylene-hexafluoropropylene copolymer.  Saito discloses ETFE as discussed above with regard to claim 1, but fails to disclose EFEP.  Guo teaches a catheter having similar structure of Saitou and the claimed invention and further teaches that ethylene-tetrafluoroethylene-hexafluoropropylene copolymer is a suitable material for forming a layer of a catheter because it is hydrophobic and chemically resistant to body fluids (col. 2, lines 38-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Saito to include ethylene-tetrafluoroethylene-hexafluoropropylene copolymer as taught by Guo because EFEP is known for use in the layers of a catheter because of its excellent chemical properties.

Claims 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Corl et al (US 2014/0187964).
Claim 16 calls for the ethylene-tetrafluoroethylene copolymer to be a functionalized ethylene-tetrafluoroethylene copolymer into which a functional group is introduced.  Claim 17 calls for the functional group to be selected from the group consisting of a carbonate group, a carboxyl group, and a carbonyl group.  Corl teaches that catheters having a layer formed from ethylene-tetrafluoroethylene copolymers can comprise a functionalized EFEP copolymer, wherein the functionalized group is a carboxyl group or a carbonate group (page 4, para. 0025).  Corl discloses that these materials are useful because of their high lubricity, low friction, and low melting point (page 4, para. 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ETFE layer of Saito to include a functional group including a carboxyl group or a carbonate group as taught by Corl because such a material is useful in a layer of the catheter for its chemical properties and ease of manufacture.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783